UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-QSB/A (Amendment No. 2) (Mark One) x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended June 30, o Transition report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number 0-27889 THE AMACORE GROUP, INC. (Name of small business issuer in its charter) Delaware 59-3206480 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1211 North Westshore Boulevard, Suite 512 Tampa, Florida33607 (Address of principal executive offices) (813) 289-5552 (Issuer’s Telephone Number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo State the number of shares outstanding of each of the issuer’s classes of common stock as of August 14, 2007: 98,573,820 Class A Common Shares 22,962,802 Class B Common Shares Transitional Small Business Disclosure Format (Check One): Yeso No x EXPLANATORY NOTE This Amendment No. 2 on Form 10-QSB/A (“Amendment No. 2”) amends the quarterly report of The Amacore Group, Inc. (the “Company”) on Form 10-QSB for the quarter ended June 30, 2007, as filed with the Securities and
